Citation Nr: 1536713	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  09-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the claim resides with the Muskogee, Oklahoma VA RO.   

The current claim for TDIU arises from the Veteran's previous appeal for an increased disability rating for service connected bilateral plantar fasciitis with bilateral pes planus.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  During the relevant appeal period at issue, service connection was in effect for obstructive sleep apnea with restless leg syndrome, rated at 50 percent, left ankle strain rated at 10 percent, right ankle strain rated at 10 percent, bilateral plantar fasciitis with bilateral pes planus rated at 10 percent, bilateral cataracts rated noncompensably disabling, and hypertension rated noncompensably disabling.  His combined disability rating was 70 percent from January 20, 2008.

2.  The most competent, credible, and probative evidence of record demonstrates that the Veteran's service connected disabilities are not of such nature and/or severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSION OF LAW

Criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records are associated with the claims file.  The Veteran has not requested a hearing with regard to the issue on appeal.  The Board remanded the claim to obtain additional VA treatment reports and ensure that VA's duties to notify and assist were met. The agency of original jurisdiction (AOJ) obtained additional VA treatment reports and sent the Veteran a letter advising him of VA's duties to notify and assist and the elements necessary to establish entitlement to a TDIU.  The Board notes that the VA records obtained consisted of only a single entry which noted that a patient services assistant was unable to reach the Veteran by phone for an appointment.  The Veteran's representative did not assert in a June 2015 brief that any records remained outstanding that were needed to give fair consideration to the Veteran's claim.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268   (1998).

The Veteran was provided with a VA examination with regard his increased rating claim from which this appeal arose.  While the Veteran has not been provided with a VA opinion which contemplates all of his service connected disabilities and their combined impact on his employability, such is not required.  See Geib v. Shinseki, 733 F.3d 1350   (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.").

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  TDIU

As noted above, the current claim for TDIU arises from the Veteran's previous appeal for an increased disability rating for service-connected bilateral plantar fasciitis with bilateral pes planus.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his educational level and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As noted above, the Veteran is service-connected for six disabilities.  His combined disability rating is 70 percent, and he has one disability rated at 50 percent.  He therefore meets the schedular criteria for a TDIU.

At a November 2007 VA examination, the Veteran reported that his usual occupation had been in HVAC (heating, ventilation, and air conditioning) as a mechanic, and he was noted to be employed in that field.  

At a July 2009 VA examination, the Veteran reported that he was an air conditioning mechanic.  He indicated that he was able to perform his work duties which required that he climb stairs and ladders and get on roofs but he had to take breaks occasionally if he had pain.  

At a November 2010 VA examination, the Veteran reported that he worked as an air conditioning mechanic.  He indicated that he worked nine hours days and had to stand 90 percent of the time.  He noted that he often had to sit down but picked up a box or chair (if available) to sit on and look busy by doing things with his hands so that his resting was not made too obvious.  The Veteran reported that he had to stop and rest ten to twenty minutes at work usually four to five times per day depending on the work pressure he was under.  He stated that he had to shift his weight from one to foot to the other when standing to relieve his bilateral foot pain.  

In the June 2015 brief, the Veteran's representative acknowledged that the Veteran maintained employment and averred that the Veteran's service connected orthopedic disabilities had an impact on the Veteran's employment.  

Having reviewed the medical and lay evidence of record, the Board has determined that none of the Veteran's service-connected disabilities, either individually or together, precluded him from either obtaining or maintaining substantially gainful employment, consistent with his education and past occupational experience.

The Veteran has not submitted any statements regarding his inability to maintain gainful employment.  In fact, the evidence of record reflects that he has maintained full time employment as an air conditioner mechanic.  Moreover, he did not respond to VA's request that he submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability in order to provide additional information regarding his claim.  

The Board wishes to make clear is that there is not any disagreement that the Veteran's service connected bilateral ankle and foot disabilities have, and continue to, impair the Veteran's functioning to some degree.  It is for that reason that service connection was established and compensable ratings were assigned.  
38 C.F.R. § 4.1 provides that the percentage schedular ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from service connected diseases and injuries and their residual conditions in civil occupations.

However, in the case of the Veteran his service connected disabilities are simply not of the severity, either singly or together, to render him unable to work.

Moreover, there has been no indication or argument set forth that the Veteran's employment was marginal and he was noted to work nine hour work days.  At no time has the Veteran submitted evidence or argument to the effect that he was unemployed or unemployable as this appeal arose from the increased rating appeal for his service connected bilateral plantar fasciitis with bilateral pes planus.  

Consequently, there is no objective evidence indicating that the Veteran's service connected orthopedic disabilities or any other service connected disability either jointly or individually renders him unemployable.  As such, a TDIU is denied.


ORDER

A TDIU is denied.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


